Judgment unanimously modified on the law and the facts to grant plaintiffs an accounting for the profits of defendants’ business in respect to displacement measurement, and as so modified, affirmed, with $50 costs to plaintiffs-respondents-appellants. In this action to enjoin defendants from engaging in the displacement measuring business for scows and barges, we agree with the factual findings of the trial court and that the injunctive provisions of the judgment were well warranted by the proof. However, those same findings also entitle plaintiffs to an accounting for the profits of the business that was wrongfully diverted from them to the defendants (Defler Corp. v. Kleeman, 19 A D 2d 396; Bates Chevrolet Corp. *445v. Haven Chevrolet, 13 A D 2d 27). Settle order on notice. Concur — Breitel, J. P., Yalente, McNally, Stevens and Steuer, JJ.